Citation Nr: 0306161	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a VA Form 9 substantive appeal, received by the RO on 
May 20, 1996, was timely filed so as to perfect an appeal to 
the Board of certain issues decided in an April 1995 rating 
decision and disagreed with in a timely filed notice of 
disagreement with the April 1995 rating decision, namely, (1) 
entitlement to an initial rating in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD); (2) 
entitlement to an effective date earlier than February 14, 
1994, for an award of service connection for PTSD; and (3) 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney





WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied and granted various claims made by the 
veteran.

A hearing was held on February 16, 1999, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

The Board remanded this case in November 1999 for further 
development.  In addition to the issue listed on the title 
page of this action, the issues also included:  1) 
entitlement to an increased disability rating for service-
connected PTSD, currently rated as 70 percent disabling; 2) 
entitlement to an effective date earlier than March 22, 1996, 
for a 70 percent rating for service-connected PTSD; 
3) entitlement to an effective date earlier than May 20, 
1996, for a total rating based on individual unemployability; 
and 4) whether new and material evidence has been submitted 
to reopen a claim for service connection for a back disorder.

Subsequent to the Board's November 1999 Remand, the four 
issues listed in the preceding paragraph were resolved.  In a 
May 2001 decision, the RO assigned a 100 percent rating for 
PTSD and assigned an earlier effective date.  According to a 
May 2002 RO report of contact, which documented a telephone 
conversation between the RO and the veteran's attorney, the 
veteran's attorney indicated that the veteran was satisfied 
with all issues on appeal, except for the low back issue.  
Several days later, the veteran's attorney submitted a 
confirming letter that the veteran was satisfied with his 
appeals involving PTSD.  With respect to the issue of whether 
to reopen the claim for service connection for a back 
disorder, the RO subsequently reopened the claim and granted 
service connection.  Having been resolved, these issues are 
moot, and no longer on appeal.


FINDINGS OF FACT

1.  By a rating action issued on April 19, 1995, the RO 
granted the veteran's service-connection claim for PTSD 
assigned a 30 percent rating effective February 14, 1994, and 
denied the veteran's claim to reopen service connection for a 
low back disorder.

2.  The veteran was informed of the April 1995 decision and 
of his appellate rights in a letter addressed to him dated 
April 19, 1995.

3.  In a letter received by the RO in May 1995, the veteran 
expressed his disagreement with the RO's April 1995 rating 
action.

4.  Under cover of a letter dated September 21, 1995, the RO 
issued the veteran a statement of the case with respect to 
the claims for an initial rating for PTSD in excess of 30 
percent, an effective date prior to February 14, 1994 for the 
grant of service connection for PTSD, and to reopen the issue 
of service connection for a low back disorder.

5.  With respect to the veteran's claims for an initial 
rating for PTSD in excess of 30 percent, an effective date 
prior to February 14, 1994 for the grant of service 
connection for PTSD, and to reopen the issue of service 
connection for a low back disorder, the veteran did not file 
a substantive appeal within 60 days from the date of the 
statement of the case, dated September 21, 1995.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of the April 
1995 RO rating action denying his claims for an initial 
rating for PTSD in excess of 30 percent, an effective date 
prior to February 14, 1994 for the grant of service 
connection for PTSD, and to reopen the issue of service 
connection for a low back disorder.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.202, 20.301, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
Board's November 1999 Remand, the January 2000 statement of 
the case, the March 2002 supplemental statement of the case, 
and a letter sent to the veteran in July 2002, which 
specifically addressed the contents of the VCAA in the 
context of the veteran's claim.  The RO explained its 
decision with respect to this issue, and invited the veteran 
to identify records that could be obtained to support his 
claims.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in July 2002, the 
RO asked the veteran to identify records relevant to his 
claim.  The July 2002 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

Still, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001). It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Board finds that there is another class of cases to 
which, like Smith, VCAA does not apply.  In these cases, it 
is the law, and not the evidence, that is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such a 
case, and this is such a case, further evidentiary 
development will not change the law or its application to the 
facts.  Said another way, all the evidentiary development 
necessary and appropriate for this claim has been 
accomplished.  Soyini.

II.  Analysis

In a June 1996 letter, the RO informed the veteran that a VA 
Form 9 substantive appeal, which was received on May 20, 
1996, was not timely filed to perfect an appeal of issues 
from a decision issued to the veteran on April 19, 1995.  The 
RO issued a statement of the case in September 1995. 

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed.  
38 C.F.R. § 20.300 (2002).

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2002).

A substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.202, 20.302(b) (2002).

Under the facts set out above, the veteran had until 60 days 
after the RO issued the statement on the case on in September 
1995, to file a timely substantive appeal for these claims.  
The veteran's substantive appeal for these issues was 
received on May 26, 1996.  This is clearly in excess 60 days 
from the date of mailing of the statement of the case, as 
well as more than one year from the date of notification of 
the pertinent rating action on April 19, 1995.

The Board notes that a veteran may request an extension of 
the 60-day period for filing a substantive appeal for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.202, 20.303.  Review of the 
claims file discloses no evidence that the veteran requested 
such an extension.  See 38 C.F.R. § 20.303.  Therefore, good 
cause has not been shown.

The record satisfactorily shows that VA, in its usual course 
of business, took the required steps to notify the veteran at 
his address of record of the need to submit a timely notice 
of disagreement and substantive appeal.  The RO's 
notification was not returned as undeliverable.  Thus, there 
is no evidence of a failure on the part of VA, and there is 
no basis to accept an untimely substantive appeal for which a 
claim for extension was not made during the appeal period.

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, the 
United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
In the case now before the Board, the veteran clearly did not 
timely file a substantive appeal with respect to the issues 
listed in the September 1995 statement of the case.  
Therefore, the Board lacks jurisdiction with respect to these 
claims.

The Board's jurisdiction to entertain an appeal is not 
obtained on a case by case basis as determined by the RO.  
Rather, its jurisdiction is derived from the relevant statute 
and implementing regulations, as previously cited.  

This absence of any case or controversy regarding the 
foregoing issues leaves no issue over which the Board has 
jurisdiction, and this appeal, therefore, must be dismissed.  
38 C.F.R. § 20.101.


ORDER

In the absence of timely perfection of an appeal of an April 
1995 rating action, the Board lacks jurisdiction to consider 
the underlying issues of claims for an initial rating for 
PTSD in excess of 30 percent, an effective date prior to 
February 14, 1994 for the grant of service connection for 
PTSD, and to reopen the issue of service connection for a low 
back disorder; the appeal is dismissed.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

